           Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 1 of 6




                                 In the United States District Court
                                For the Southern District of Georgia
                                         Savannah Division
  Rebecca Brooks, Stuart Abel, III,
  James Martin, III, and Nicole Martin,

                                    Plaintiffs,
           v.
  Thomas Mahoney III, in his official
  capacity as Chairman of the Chatham
  County Board of Elections, Marianne
                                                  Case No.: 4:20-cv-00281-RSB-CLR
  Heimes, in her official capacity as a
  Board Member of the Chatham County
  Board of Elections, Malinda Hodge, in
  her official capacity as a Board Member
  of the Chatham County Board of
  Elections, Antwan Lang, in his official
  capacity as a Board Member of the
  Chatham County Board of Elections,
  Debbie Rauers, in her official capacity
  as a Board Member of the Chatham
  County Board of Elections, et al.

                                   Defendants

                           Plaintiffs’ Notice of Voluntary Dismissal

               Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs

voluntarily dismiss the above-captioned action. Such dismissal is without

prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(B).

               Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides for voluntary

dismissal by a plaintiff without a court order where “defendants have neither

answered nor moved for summary judgment[.]” In the above-captioned case, no


Pls.’ Vol. Dismissal                                 1


{00583849. }
           Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 2 of 6




named Defendant has answered or filed for summary judgment.



Date: November 16, 2020                        Respectfully Submitted,
                                               /s/ Ray Smith, III
                                               Attorney Bar Number, GA 662555
                                               SMITH & LISS, LLC
                                               Five Concourse Parkway
                                               Suite 2600
                                               Atlanta, Georgia 30328
                                               Telephone: 404-760-6000
                                               E-Mail: rsmith@smithliss.com

                                               Local Counsel for Plaintiffs

                                               James Bopp, Jr.
                                               Attorney Bar Number, IN 2838-84*
                                               Lead Counsel for Plaintiffs
                                               Melena S. Siebert
                                               Attorney Bar Number, IN 35061-15*
                                               True the Vote, Inc.
                                               Validate the Vote Project
                                               THE BOPP LAW FIRM, PC
                                               1 South Sixth St.
                                               Terre Haute, IN 47807-3510
                                               Telephone: 812/232-2434
                                               E-Mail: jboppjr@aol.com

                                               * Pro Hac Vice forthcoming




Pls.’ Vol. Dismissal                       2


{00583849. }
           Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 3 of 6




                                   Certificate of Service

        I hereby certify that on November 16, 2020, I caused the foregoing and all exhibits and
attachments thereto in the above-captioned matter to be filed with the United States District
Court for the Southern District of Georgia, Savannah Division, via the Court’s CM/ECF system.
I also hereby certify that I caused the foregoing and all exhibits and attachments thereto in the
above-captioned matter to be served via email upon:

Chatham County, GA Board of Elections

Chatham County Board of Elections
1117 Eisenhower Dr., Ste. F
Savannah, GA 31406

Thomas Mahoney III, Chairman, tmahoney@tmahoneylaw.com;
Marianne Heimes, Board Member, mjheimes@aol.com;
Malinda Hodge, Board Member, hodgemalinda@aol.com;
Debbie Rauers, Board Member, drauers@aol.com;
Antwan Lang, Board Member
County Attorney: R. Jonathan Hart, Rjhart@chathamcounty.org
(Board of Elections did not have Mr. Antwan Lang’s email on file; County Attorney R. Jonathan
Hart was served via email)


DeKalb County Board of Registrations and Elections

DeKalb County Government Offices
1300 Commerce Dr.
Decatur, GA 30030

Anthony Lewis, Board Member, antlewis@dekalbcountyga.gov;
Susan Motter, Board Member, smotter@dekalbcountyga.gov;
Dele Lowman Smith, Board Member, dlsmith@dekalbcountyga.gov;
Samuel E. Tillman, Board Chair, setillman@dekalbcountyga.gov;
Becky Vu, Board Member, baokyvu@dekalbcountyga.gov;
County Attorney: Viviane H. Ernstes, vernstes@dekalbcountyga.gov




Pls.’ Vol. Dismissal                            3


{00583849. }
      Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 4 of 6




                                  Certificate of Service (cont’d)
Fulton County Registration and Elections Board

Fulton County Government Address:
141 Pryor St. SW
Atlanta, GA 30303

Mary Carole Cooney, Chairperson, mccooney@mindspring.com;
Vernetta Keith Nuriddin, Vice Chair, vernettanuriddin@live.com
Kathleen Ruth, Member, drkayruth@icloud.com;
Aaron Johnson, Member, aaronvjohnson@yahoo.com;
Mark Wingate, Member wingate01md@gmail.com;
County Attorney: Patrise M. Perkins-Hooker patrise.perkins-hooker@fultoncountyga.gov


Clayton County, GA Board of Elections and Registration

Elections and Registration
Jonesboro Historical Courthouse - Main Floor
121 S. McDonough St.
Jonesboro, GA 30236


Carol Wesley, Chair ccwesley7@gmail.com;
Dorothy Foster Hall, Vice Chair, hallfosterd@hotmail.com;
Patricia Pullar, Member, pat.pullar@gmail.com;
Darlene Johnson, Member, ddgirl533@gmail.com;
Diane Givens, Secretary, dianegivens3@gmail.com;
County Attorney: Charles Reed, charles.reed@claytoncountyga.gov




Pls.’ Vol. Dismissal                             4


                       {00583849. }
           Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 5 of 6




                             Certificate of Service (cont’d)

Gwinnett County, GA Board of Registrations and Elections
Gwinnett Justice & Administration Center
75 Langley Dr.
Lawrenceville, GA 30046

John Mangano, Chairman, john.mangano@gwinnettcounty.com;
Ben Satterfield, Vice Chairman, ben.satterfield@gwinnettcounty.com;
Wandy Taylor, Member, wandy.taylor@gwinnettcounty.com;
Stephen W. Day, Member, stephen.day@gwinnettcounty.com;
Alice O’Lenick, Member, alice.olenick@gwinnettcounty.com;
County Attorney: Mike Ludwiczak, mike.ludwiczak@gwinnettcounty.com

Cobb County, GA Board of Elections and Registration
736 Whitlock Ave. NW, Ste. 400
Marietta, GA 30064

Attorneys for the Cobb Board:

Greg Litchfield, gel@hlcwlaw.com
Dan White, dwhite@hlcwlaw.com

Richmond County, GA Board of Elections

Richmond County Board of Elections
535 Telfair St., Ste. 500
Augusta, GA 30901

Tim McFalls, Chairperson
Sherry T. Barnes, Vice Chair
Marcia Brown, Secretary
Terence Dicks, Board Member
Bob Finnegan, Board Member

Individual Board Member email addresses not published; all filings sent to the Richmond County
Attorney, Wayne Brown at: wbrown@augustaga.gov




Pls.’ Vol. Dismissal                          5


{00583849. }
      Case 4:20-cv-00281-RSB-CLR Document 20 Filed 11/16/20 Page 6 of 6




                                   Certificate of Service (cont’d)

Henry County, GA Board of Elections and Registration
Henry County Administration Building
140 Henry Pkwy.
McDonough, GA 30253

Donna Morris-McBride, Chair, dmcbride@co.henry.ga.us;
Andy Callaway, Co-Chair, ccallaway@co.henry.ga.us;
Arch Brown, Board Member, archbrown@co.henry.ga.us;
Mildred Schmelz, Board Member, mschmelz@co.henry.ga.us;
County Attorney: Patrick Jaugstetter (Jarrard & Davis, L.L.P.), patrickj@jarrard-davis.com


Secretary of State Brad Raffensperger – brad@sos.ga.gov and soscontact@sos.ga.gov
214 State Capitol
Atlanta, Georgia 30334
Governor Brian Kemp – brian.kemp@georgia.gov
206 Washington St., Ste. 203
State Capitol
Atlanta, GA 30334


Attorney General Chris Carr – ccarr@georgia.org and ccarr@law.ga.gov
40 Capitol Square, SW
Atlanta, GA 30334




                                                      /s/ James Bopp, Jr.
                                                      James Bopp, Jr.
                                                      Lead Counsel for Plaintiffs




Pls.’ Vol. Dismissal                              6


                        {00583849. }
